Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 Dec. 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-6, 26, 28, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (EP 1914215-A1, published 23 Apr. 2008, hereinafter Schmidt) in view of Paris and Chusid (“Ensuring the quality of colored concrete finishes,” The Concrete Specifier, published December 1998, hereinafter Paris).
Regarding claims 1 and 34, Schmidt teaches colored (paragraph 0004) fiber (paragraph 0014) cementitious boards (paragraph 0001) coated with a composition comprising a binder (paragraph 0028), a pigment (paragraph 0031), water (an aqueous … suspension) (paragraph 0022), and filler (paragraph 0033), with the pigment volume concentrations (PVC) of from 0.01 to 25% (paragraph 0032).  Schmidt further teaches that his coating is dried at an elevated temperature (that is, cured) after being applied (paragraph 0038).  Schmidt mentions that some cementitious products are mass colored through the addition of pigments during their manufacture (meaning uniformly pigmented throughout) (paragraph 0004).  Schmidt teaches that a radiation cured coating is applied on top of the dried, conventional coating that is not curable by radiation (paragraphs 0002 and 0028).  Schmidt teaches that one of the issues that his coating addresses is the occurrence of efflorescence (paragraph 0003).
Schmidt does not disclose that the cement product being coated is uniformly pigmented throughout.
Paris teaches that mineral oxide pigments are used in integrally colored concrete (2nd page, Materials section, 2nd paragraph) and cement is produced in a variety of shades and nd page, Materials section, 4th paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the colored (pigmented) cement form as taught by Paris (for concrete forms) as the cementitious board of Schmidt.  Paris teaches that colored concrete expands concrete’s aesthetic appeal (1st page, 1st paragraph).
It is the examiner’s position that the teaching of Paris would be applicable to both cement and concrete (cement with the addition of aggregate).
It is the examiner’s position that, given the formulation of Schmidt in view of Paris has the same components as the claimed invention, the coated colored fiber cementitious boards of Schmidt in view of Paris would have the same absence of color change upon damage as the claimed invention.
Regarding claim 2, Schmidt in view of Paris teaches the elements of claim 1, and Schmidt teaches that the binder is an acrylic polymer binder (paragraph 0028).
Regarding claims 3 and 4, Schmidt in view of Paris teaches the elements of claim 1, and Schmidt teaches the pigment is an iron oxide, which is an inorganic pigment (paragraph 0031).
Regarding claims 5 and 6, Schmidt in view of Paris teaches the elements of claim 1, and Schmidt teaches the colored cement bonded panels (Abstract) are for interior and exterior wall cladding (claim 11).
Regarding claims 26 and 32, Schmidt in view of Paris teaches the elements of claims 1 and 8, and Schmidt formulates coating formulations with two different colors: one anthracite colored and one green colored (paragraph 0063).

Further, given that Paris discloses that the colored concrete expands concrete’s aesthetic appeal (1st page, 1st paragraph), it would have been obvious to one of ordinary skill in the art to choose the internal concrete and the coating on the concrete to be any colors, including similar or different colors, depending on the user and the desired end use.
Regarding claim 28, Schmidt in view of Paris teaches the elements of claim 1, and Schmidt teaches the composition contains 10% or less of reinforcing fibers (paragraph 0024).

Claims 8-10, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (EP 1914215-A1, published 23 Apr. 2008, hereinafter Schmidt) in view of Paris and Chusid (“Ensuring the quality of colored concrete finishes,” The Concrete Specifier, published December 1998, hereinafter Paris) and further in view of Van Acoleyen (EP 2792461 A1, published 22 Oct. 2014, hereinafter Van Acoleyen).
Regarding claim 8, Schmidt teaches a process for coating colored (paragraph 0004) fiber (paragraph 0014) cementitious panels (paragraph 0015) by applying a coating containing a binder (paragraph 0028), a pigment (paragraph 0031), water (an aqueous … suspension) (paragraph 0022), and filler (paragraph 0033), with the pigment volume concentrations (PVC) of from 0.01 to 25% (paragraph 0032), and drying at an elevated temperature (that is, curing) the coating (paragraph 0038).  Schmidt mentions that some cementitious products are mass 
It is the examiner’s position that curtain coating is a controlled form of pouring.
Schmidt does not disclose that the concrete being coated is uniformly pigmented throughout nor does he disclose the details of the Hatschek process. 
Paris teaches that mineral oxide pigments are used in integrally colored concrete (2nd page, Materials section, 2nd paragraph) and cement is produced in a variety of shades and adding further colors to light or white color cement will produce brighter, more pastel concrete (2nd page, Materials section, 4th paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the colored (pigmented) cement form as taught by Paris (for concrete forms) as the cementitious board of Schmidt.  Paris teaches that colored concrete expands concrete’s aesthetic appeal (1st page, 1st paragraph).
It is the examiner’s position that the teaching of Paris would be applicable to both cement and concrete (cement with the addition of aggregate).
Van Acoleyen teaches the use of the Hatschek process for the production of fiber cement plates (Abstract).  Van Acoleyen teaches that the fiber cement multilayered slab is produced by stacking layers one on top of another (paragraph 0006).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the panels of Schmidt in view of Paris utilizing the Hatschek process taught by Van Acoleyen.  Van Acoleyen teaches that the resulting cement 
It is the examiner’s position that one of ordinary skill in the art would recognize the necessity of mixing the pigment into the fiber cement slurry before the layering of the fiber cement in the Hatschek process, since the pigment cannot be mixed uniformly into the cement layers after a sheet of multiple layers of cement is formed without a reblending of all the layers in order to disperse uniformly the pigment in the cement of the layers followed by a repeat of the Hatschek process to reform the layers.
Regarding claims 9 and 10, Schmidt in view of Paris and further in view of Van Acoleyen teaches the elements of claim 8, and Schmidt teaches the pigment is an iron oxide, which is an inorganic pigment (paragraph 0031).
Regarding claim 35, Schmidt in view of Paris and further in view of Van Acoleyen teaches the elements of 8, and Schmidt formulates coating formulations with two different colors: one anthracite colored and one green colored (paragraph 0063).
Paris teaches that due to the color of the concrete, adding color to the concrete results in more pastel or muted hues (page 2, second column, first paragraph).  It is the examiner’s position that the colors being pastel or muted would be a different color than the coating disclosed by Schmidt.
Further, given that Paris discloses that the colored concrete expands concrete’s aesthetic appeal (1st page, 1st paragraph), it would have been obvious to one of ordinary skill in the art to choose the internal concrete and the coating on the concrete to be any colors, including similar or different colors, depending on the user and the desired end use.
.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (EP 1914215-A1, published 23 Apr. 2008, hereinafter Schmidt) in view of Paris and Chusid (“Ensuring the quality of colored concrete finishes,” The Concrete Specifier, published December 1998, hereinafter Paris) and further in view of Chen and Luo (US Patent Application 2009/0004468, published 01 Jan. 2009, hereinafter Chen) and evidence provided by Schabel and Chemical Book.
Regarding claim 29, Schmidt in view of Paris teaches the elements of claim 1, and Schmidt teaches the composition contains silicates as fillers (paragraph 0024).
Schmidt in view of Paris does not disclose the amount of extender (hydraulic binder) in his compositions.
Chen teaches the use of calcium silicate as an extender/filler in a coating for protecting cementitious composite building materials (paragraphs 0003 and 0006)and primer for building materials is 50 to 95% by weight of pigments and extenders/fillers (paragraph 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the proportion of pigments and extender/fillers as taught by Chen in the coating formulation of Schmidt.  Chen teaches that the amount of extenders should be selected along with the amounts of polymer binder and pigment to provide a formulation with balanced blocking resistance and wet adhesion (paragraph 0035).
3, as listed by Chemical Book, for the oxide pigments and 1000 kg/m3 for the remaining components, the wt.% of pigment is 0.05 to 64%, which means the amount of silicates in the formulation of Schmidt in view of Chen is 31 (95%-64%) to 50% (50%-0.05%).

                
                    
                        
                            W
                            t
                            .
                            %
                        
                        
                            i
                        
                    
                    =
                    
                        
                            V
                            o
                            l
                            .
                            %
                            *
                            
                                
                                
                                    i
                                
                            
                        
                        
                            
                                ∑
                                
                                    V
                                    o
                                    l
                                    .
                                    %
                                    *
                                    
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    
                    =
                    
                        
                            0.01
                            %
                            *
                            5260
                        
                        
                            0.01
                            %
                            *
                            5260
                            +
                            99.99
                            %
                            *
                            1000
                        
                    
                    =
                    0.05
                    %
                
             .

                
                    
                        
                            W
                            t
                            .
                            %
                        
                        
                            i
                        
                    
                    =
                    
                        
                            V
                            o
                            l
                            .
                            %
                            *
                            
                                
                                
                                    i
                                
                            
                        
                        
                            
                                ∑
                                
                                    V
                                    o
                                    l
                                    .
                                    %
                                    *
                                    
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    
                    =
                    
                        
                            25
                            %
                            *
                            5260
                        
                        
                            25
                            %
                            *
                            5260
                            +
                            75
                            %
                            *
                            1000
                        
                    
                    =
                    63.7
                    %
                
             .

Schnabel teaches that silicates are a hydraulic binder (“Mortar analysis: Mortor-making materials,” Practice Points Number 5, published 2008).

Claims 1-7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over  Hulton (WO 03/022939 A1, published 20 Mar. 2003, hereinafter Hulton) in view of Paris and Chusid (“Ensuring the quality of colored concrete finishes,” The Concrete Specifier, published December 1998, hereinafter Paris) and further in view of evidence given by Chemical Book.
Regarding claim 1, Hulton teaches a coating for fiber cement products (Abstract), in which the coating is composed of an acrylic binder (page 6, Example II), water (page 6, Example II), a pigment (page 6, Example II), and filler (page 6, Example II), with the pigments (mixed metal oxide pigment, titanium dioxide, yellow iron oxide, and red iron oxide) constituting 10% 
The 10% by weight of the pigments is approximately a volume concentration of 2.1%, using the density of ferric oxide of 5260 kg/m3, as listed by Chemical Book, for the oxide pigments and 1000 kg/m3 for the remaining components, using the formula:
                
                    
                        
                            V
                            o
                            l
                            .
                            C
                            o
                            n
                            c
                            .
                            %
                        
                        
                            i
                        
                    
                    =
                    
                        
                            
                                
                                    W
                                    t
                                    .
                                    
                                        
                                            %
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                        
                            
                                ∑
                                
                                    
                                        
                                            W
                                            t
                                            .
                                            
                                                
                                                    %
                                                
                                                
                                                    i
                                                
                                            
                                        
                                        
                                            
                                                
                                                    ρ
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    10
                                    %
                                
                                
                                    5260
                                
                            
                        
                        
                            
                                
                                    10
                                    %
                                
                                
                                    5260
                                
                            
                            +
                            
                                
                                    90
                                    %
                                
                                
                                    1000
                                
                            
                        
                    
                
             .
Hulton does not disclose that the concrete being coated is uniformly pigmented throughout.
Paris teaches that mineral oxide pigments are used in integrally colored concrete (2nd page, Materials section, 2nd paragraph) and cement is produced in a variety of shades and adding further colors to light or white color cement will produce brighter, more pastel concrete (2nd page, Materials section, 4th paragraph).
Paris teaches that mineral oxide pigments are used in integrally colored concrete (2nd page, Materials section, 2nd paragraph) and cement is produced in a variety of shades and adding further colors to light or white color cement will produce brighter, more pastel concrete (2nd page, Materials section, 4th paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the colored (pigmented) cement form as taught by Paris st page, 1st paragraph).
It is the examiner’s position that the teaching of Paris would be applicable to both cement and concrete (cement with the addition of aggregate).
Given that the colored fiber cement sheet of Hulton in view of Paris comprises the same pigmented coating and the same pigmented cement as the claimed invention, then the colored fiber cement sheet of Hulton in view of Paris would inherently have the same lack of visible defects from efflorescence or of color change upon damage.
Regarding claim 2, Hulton in view of Paris teaches the elements of claim 1, and Hulton teaches that the binder is an aqueous acrylic binder (page 6, Example II).
Regarding claims 3 and 4, Hulton in view of Paris teaches the elements of claim 1, and Hulton teaches the pigment is an iron oxide, which is an inorganic pigment (page 6, Example II).
Regarding claims 5-7, Hulton in view of Paris teaches the elements of claim 1, and Hulton teaches the cement bonded panels (Abstract) are for masonry, external cladding, and roofing (page 1, paragraph 1).
Regarding claim 25, Hulton teaches in view of Paris the elements of claim 1, and Hulton teaches his formulation contains fillers (Examples I and II).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hulton (WO 03/022939 A1, published 20 Mar. 2003, hereinafter Hulton) in view of Paris and Chusid (“Ensuring the quality of colored concrete finishes,” The Concrete Specifier, published December 1998, hereinafter Paris) and further in view of Van Acoleyen (EP 2792461 A1, .
Regarding claim 8, Hulton teaches a process coating for fiber cement products (Abstract), in which the coating is composed of an acrylic binder (page 6, Example II), water (page 6, Example II), a pigment (page 6, Example II) and filler (page 6, Example II), with the pigments (mixed metal oxide pigment, titanium dioxide, yellow iron oxide, and red iron oxide) constituting 10% by weight of the coating composition.  As calculated above, the 10% by weight translates to a 2.1% concentration by volume.  The coating is applied to a fiber cement sheet and then cured (page 7, paragraph 2).  Hulton further teaches that his coating is particularly useful for fiber cement objects that are black or gray (page 2, paragraph 3), meaning the fiber cement products are colored throughout.  Hulton teaches that the coating is applied by a conventional continuous flow coating process (page 7, 2nd paragraph).
It is the examiner’s position that a conventional continuous flow coating process is a controlled form of pouring the coating onto the fiber cement sheets.
Hulton does not disclose that the concrete being coated is uniformly pigmented throughout or that the fiber cement sheet is produced via the Hatschek process.
Paris teaches that mineral oxide pigments are used in integrally colored concrete (2nd page, Materials section, 2nd paragraph) and cement is produced in a variety of shades and adding further colors to light or white color cement will produce brighter, more pastel concrete (2nd page, Materials section, 4th paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the color (pigmented) concrete form as taught by Paris st page, 1st paragraph).
Van Acoleyen teaches the use of the Hatschek process for the production of fiber cement plates (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the panels of Hulton in view of Paris utilizing the Hatschek process taught by Van Acoleyen.  Van Acoleyen teaches that the resulting cement plate in the transverse direction of the plate varies to a less extent as would be the case when merely a profiled accumulator roll were used (paragraph 0009).
It is the examiner’s position that one of ordinary skill in the art would recognize the necessity of mixing the pigment into the fiber cement slurry before the layering of the fiber cement in the Hatschek process, since the pigment cannot be mixed uniformly into the cement layers after a sheet of multiple layers of cement is formed without a reblending of all the layers in order to disperse uniformly the pigment in the cement of the layers followed by a repeat of the Hatscheck process to reform the layers.
Regarding claims 9 and 10, Hulton in view of Paris and further in view of Van Acoleyen teaches the elements of claim 8, and Hulton teaches the pigment is an iron oxide, which is an inorganic pigment (page 6, Example II).

Claims 1-10, 27, and 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (EP 2036871 B1, published 01 Dec. 2010, hereinafter Schmidt II).

In light of the overlap between the colored fiber cement sheet and that disclosed by Schmidt II, it would have been obvious to one of ordinary skill in the art to use a colored fiber cement sheet that is both disclosed by Schmidt II and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 

It is the examiner’s position that an acrylic layer with these amounts of pigment would be “transparent” as defined in paragraph 0071 in the published version (US 2018/0186703 A1) of the applicant’s specification.
Regarding claims 32 and 35, Schmidt II teaches the elements of claims 1 and 8, and Schmidt teaches that both the fiber-reinforced cement and the translucent coating are pigmented with iron oxide, so the colors of the cement and the coating would be the same or provide similar color.
Regarding claims 33 and 36, Schmidt II teaches the elements of claims 1 and 8, and as presented above, Schmidt II teaches that his pigmented coating is translucent/transparent.
It is the examiner’s position that any translucent/transparent acrylic coating with a PVC as taught by Schmidt II on an opaque article such as fiber-reinforced cement would necessarily have the effect of intensifying and brightening the surface of the article.

Response to Arguments
Applicant's arguments filed 23 Dec. 2020 have been fully considered, but they are not persuasive.  
Applicant amended claims 2-7 and 25-29, cancelled claims 30-31, and added claims 32-37.
Applicant argues that, as recited in new claims 32 and 35, when the cement and the coating have similar color any damage or scratches will not be visible, which is not taught in the applied prior art.
However, as presented above, Schmidt II teaches that his fiber-reinforced cement article and his translucent coating are both pigmented with iron oxide; therefore, Schmidt II teaches the limitations recited in claims 32 and 35.
Further, Schmidt teaches the use of metal oxide pigments in his fiber cement coatings, and Paris teaches the use of mineral oxide pigment in cement/concrete products.  It is the examiner’s position that it would have been obvious to one of ordinary skill in the art to select similar or different colors for the cement and coating depending on the application or desired aesthetic.
Applicant argues that, as recited in new claims 33 and 36, a coating with a transparent pigment significantly intensifies or brightens the pigment of the fiber cement, which is not taught in the applied prior art.
However, as presented above, Schmidt II teaches a translucent coating on a pigmented fiber cement.  It is the examiner’s position that any transparent/translucent coating will intensify and brighten the color of the underlying cement surface.
Applicant argues the limitations recited in new claims 34 and 37, namely a first non-radiation-curable, colored coating layer and a second radiation-curable, transparent coating layer on top of the first coating, is not taught in the applied prior art.

Applicant argues that the PVC limitation of 1 to 20% in claims 1 and 8 spans from very shiny coatings to semi-gloss paint.
However, as presented above, Schmidt teaches a PVC of from 0.01 to 25%, Hulton teaches a PVC of 2.1%, and Schmidt II teaches a PVC of 0.05 to 3%.  Applicant has not provided any data showing a critical PVC range.
Applicant argues that the prior arte teaches either color coating or mass coloration as alternatives, and therefore, one would not be motivated to combine these two methods.
However, Schmidt II does teach both color coating and mass coloration of cement.  
Further, with respect to Schmidt and Hulton, it is agreed that each reference does not teach mass coloration as claimed, which is why Paris is used.  Although the mass coloration is taught by an additional reference, this does not mean it would not be obvious to combine the references.
Applicant argues Schmidt teaches away from pigmenting the cement portion of his fiber cement panels.
However, there is no disclosure in Schmidt that teaches away from using pigmenting the cement portion of his fiber cement panels.  It is noted that in order to “teach away,” a reference must criticize, discredit, or otherwise discourage the claimed solution. See Keller, 642 at 426; see also In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).  There is no such teaching in Schmidt or any evidence that using the coating of Schmidt on pigmented cement taught by 
Applicant argues that due to cost one of ordinary skill in the art would be taught away from adding pigment to cement products.
However, Schmidt, Paris, and Schmidt II all discuss adding pigment to cement.  Further it is well known to add color to cement.  Evidence to support this position is found in the following references.  Sfiscko et al. (US Patent 3,095,346, published 25 Jun. 1963) teaches adding pigment, dyes or colored fibers to fiber-reinforced cement in order to color the cement (col. 1, lines 55-65).  Equitone (“Equitone, Fibre cement façade materials – US planning & application guide,” dated Jun. 2013) teaches that Eternit launched its through color panel in 2004 and its UV coating line was operational in 2008 (page 11, 5th and 7th paragraphs).  Equitone produces through colored base boards with semi-transparent colored finish “which results in the structure of fibre cement material shining through” (page 18, 1st paragraph).  Equitone also markets panels with two coatings: one acrylic and one UV hardened (page 20, 1st paragraph).  
Further as set forth in MPEP 2145 VII, “[T]he fact that a "combination would not be made by businessmen for economic reasons" does not mean that a person of ordinary skill in the art would not make the combination because of some technological incompatibility.  In re Farrenkopf, 713 F.2d 714, 718, 219 USPQ 1, 4 (Fed. Cir. 1983) (Prior art reference taught that addition of inhibitors to radioimmunoassay is the most convenient, but costliest solution to stability problem. The court held that the additional expense associated with the addition of 
Applicant argues Schmidt does not teach the advantages of combining a pigmented coating with a pigmented cement sheet.
However, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Applicant argues using mass-coloring and color coating as well as using a coating with PVC of 1-20% makes invisible accidental defects caused by handling and prevents efflorescence from becoming visible.
However, applicant has not provided any evidence, i.e. data, to support this position.
Applicant argues Schmidt fails to teach the feature of having the cement and the coating having similar pigments and the feature of a coating that is transparent on an internal pigmented structure.
However, as presented above, Schmidt II teaches the same pigments in the cement of the fiber cement and in the translucent coating on the fiber cement.
Applicant argues Hulton’s teaching is limited to surface coatings.

Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues Hulton fails to teach the feature of having the cement and the coating having similar pigments, the feature of a coating that is transparent on an internal pigmented structure, and the feature of a radiation cured coating on top of a non-radiation cured coating.
However, as presented above, Schmidt II teaches all of these features.
Applicant argues that Paris’s teaching is related to concrete not cement, whereas the applicant’s invention is related to cement.
However, Paris is only used as teaching reference in order to teach the inclusion of pigment in cement in a cement-containing product.  It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).
Applicant has not given any reason for why teachings related to adding of pigment to the cement in concrete would not apply to cement itself, especially with regard to teachings 
Further, claims 1 and 8 allow for the inclusion of ground rock and sand in the cement, which would result in a formulation that would be considered a concrete.
Applicant argues that Paris only discloses cement as coating each individual grain of aggregate.
However, Paris recites after the cited passage: “the base color of the cement paste is the primary determinant of the concrete’s color” page 2, 2nd column, 2nd paragraph).
Applicant argues Paris, Van Acoleyen, Chen, Schnabel, and Chemical Book fail to teach the feature of having the cement and the coating having similar pigments, the feature of a coating that is transparent on an internal pigmented structure, and the feature of a radiation cured coating on top of a non-radiation cured coating.
However, these references are teaching references or evidence references.  Other references, for example, Schmidt in view of Paris and Schmidt II, as presented above, teach some or all of these features.
Applicant argues Lascar adds nothing to Schmidt which would render claims 27, 33, or 36 obvious.
The rejection of claim 27 using Lascar as a secondary reference has been withdrawn.
However, as presented above, Schmidt II teaches the elements of claims 27, 33, and 36.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787